              Case 1:19-bk-14438-NWW                             Doc 5 Filed 10/18/19 Entered 10/18/19 17:06:17                            Desc
                                                                 Main Document    Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                 Teneshia Clarese Smith-Boglin
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Aaron's                                              Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       Lease                                              Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Comcast                                                                                      No

                                                                                                                           Yes

 Description of leased        Internet and phone
 Property:

 Lessor's name:               Hidden Creek Apartments                                                                      No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 1:19-bk-14438-NWW                                Doc 5 Filed 10/18/19 Entered 10/18/19 17:06:17                     Desc
                                                                 Main Document    Page 2 of 4

 Debtor 1      Teneshia Clarese Smith-Boglin                                                         Case number (if known)



                                                                                                                              Yes

 Description of leased        Residential Lease
 Property:

 Lessor's name:               Progressive Leasing                                                                             No

                                                                                                                              Yes

 Description of leased        Furniture
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Teneshia Clarese Smith-Boglin                                            X
       Teneshia Clarese Smith-Boglin                                                    Signature of Debtor 2
       Signature of Debtor 1

       Date        October 18, 2019                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 1:19-bk-14438-NWW          Doc 5 Filed 10/18/19 Entered 10/18/19 17:06:17            Desc
                                Main Document    Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TENNESSEE
                                SOUTHERN DIVISION

     IN RE:                                             * CASE NO.:
                                                        *
     TENESHIA CLARESE SMITH-BOGLIN                      *
                                                        *
                                                        * CHAPTER: 7
                                                        *
                                                        *
            Debtor                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtor’s
Statement of Intentions”, by placing true copies of same in the United States Mail with adequate
postage affixed to insure delivery addressed to:

               Kara L. West, Chapter 13 Trustee

               Kimberly Swafford, US Trustee

       All remaining creditors in interest listed below were served at the address indicated by
United States mail:

Teneshia Smith-Boglin                               Aaron’s
107 Spring Gardens Drive                            Attn: Corporate Office
Birmingham, AL 35217                                400 Galleria Pkwy, SE, Ste. 300
                                                    Atlanta, GA 30339

Hidden Creek Apartments                             Comcast
7710 E. Brainerd Rd.                                Attn: Bankruptcy
Chattanooga, TN 37421                               PO Box 182249
                                                    Chattanooga, TN 37422
Progressive Leasing
256 Data Dr.                                        American Financial
Draper, UT 84020                                    Attn: Corporate Office
                                                    156 E. 15th Ave.
                                                    Gulf Shores, AL 36542


Dated: October 18, 2019

                                              /s/ Ray C. Johnson
Case 1:19-bk-14438-NWW   Doc 5 Filed 10/18/19 Entered 10/18/19 17:06:17   Desc
                         Main Document    Page 4 of 4


                                   /s/ Christina M. Denton
                                   Ray C. Johnson, 026856 TN
                                   Christina M. Denton, 035984 TN
